DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 23 and 29-31 have been amended, claims 1-22 have been canceled and claim 38 has been added in the preliminary amendment filed 19 November 2020.  Claims 23-38 are currently pending and the subject of the instant Office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 24 June 2021 and 03 January 2022 have been considered by the examiner.
It is noted that the ClinicalTrials.gov reference and Modern Physician reference are illegible and therefore, have been lined through on the 1/3/22 IDS.  Below is a sample to show the deficiency of the quality of the submissions.

    PNG
    media_image1.png
    263
    496
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    360
    460
    media_image2.png
    Greyscale


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not directed to the claimed invention (i.e. that which is new in the art to which the invention pertains).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for improving a pain-associated parameter in a patient suffering from moderate to severe low back pain (LBP), comprising:  

administering to the patient a single initial dose of a pharmaceutical composition comprising an NGF antibody that specifically binds NGF, or an antigen binding fragment thereof, followed by one or more secondary doses of the pharmaceutical composition comprising the NGF antibody, or antigen-binding fragment, wherein the antibody or antigen-binding fragment comprises three heavy chain complementarity determining region (HCDR) sequences (HCDR1, HCDR2, HCDR3) comprising SEQ ID NOs: 4, 6 and 8, respectively, and three light chain complementarity determining (LCDR) sequences (LCDR1, LCDR2, LCDR3) comprising SEQ ID NOs: 12, 14 and 16, respectively, 
thereby improving a pain-associated parameter in the patient suffering from moderate to severe LBP, wherein the pain-associated parameter is selected from the group consisting of: (a) a change from baseline at week 16 in the average daily Low Back Pain Intensity (LBPID) Numerical Rating Scale (NRS) score; (b) a change from baseline at week 16 in the Roland Morris Disability Questionnaire (RMDQ) total score; (c) a change from baseline at week 16 in the Patient Global Assessment (PGA) of Low Back Pain (LBP) score; and (d) a change from baseline at week 2, 4, 8 and 12 in the average daily LBPI NRS score;
wherein the improvement in a pain-associated parameter further comprises e) a change from baseline at week 16 in the percentage of patients who are responders as defined by a 30% reduction or a 50% reduction in one or more of the following: i) average daily LBPI NRS score; ii) RMDQ total score; and iii) PGA of LBP score; and 
wherein the improvement in a pain-associated parameter further comprises f) a change from baseline at week 16 in the Medical Outcomes Study (MOP) sleep subscale score; g) a change from baseline at week 16 in the short form health survey (SF-36) subscale scores; h) a change from baseline at week 
does not reasonably provide enablement for a method of treating a patient suffering from moderate to severe low back pain by administering 1/0 mg to 10 mg of an anti-NGF antibody as currently claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The claims are broadly directed to treating a patient suffering from moderate to severe low back pain, wherein the low back pain is inadequately controlled by standard analgesic therapy by administering an initial disease of anti-NGF antibody (having a heavy and light chain with amino acid sequences SEQ ID NO:2 and 10) in an amount of 1-10mg and administering a plurality of secondary doses, continuing administration to obtain an improvement in a pain-associated parameter.
The antibody recited in the instant claims corresponds to an anti-NGF antibody of the prior art (“REGN475” or “fasinumab”)(see [0011] of the specification).  The prior art of Chang et al. (J. Pain Res.  9:  373-383, 2016) teaches that administration of NGF-neutralizing antibodies fulramumab and fasinumab failed to achieve significant reduction in lower back pain when administered in doses ranging from 1-10 mg or 0.1mg/kg-0.3mg/kg and demonstrated no benefit for average daily back or leg pain at 4 weeks compared to placebo.  For the fasinumab treatment, the pain experienced by the patients was radicular pain which is pain that radiates from the back and hip into the legs through the spine and typically is caused by compression or inflammation of the spinal nerve.  Chang et al. summarized the fasinumab study in Table 1 at page 377 as “patients with sciatic pain demonstrated no benefit”.    Tiseo et al. (J. Pain Res.  7:  523-
The instant claims recite a dose of 1.0 mg to 10 mg of antibody to be administered for treating a patient suffering from moderate to severe low back pain.  However, at no time does the specification exemplify a dose of antibody that is below 6 mg.  The study by Tiseo et al. administered dosages of 0.1-0.3 mg/kg fasinumab to the subjects which results in a range of about 8.3mg to 25mg (using body weight averages in Table 1 at page 526).  Even at these dosages, Tiseo et al. did not find a therapeutic benefit in reducing back pain.  The instant specification fails to provide any statement of statistical significance for any of the documented outcomes and it is not clear if any of the reductions in pain compared to placebo would equate to statistical significance or even clinical relevance.  One issue with the data presented in the instant specification is that the numbers provided for the data do not appear to be consistent with what is disclosed regarding the number of patients in the various groups.  For example, page 50 of the specification discloses that only 166 patients made it through the 16 week trial but the patients listed in Table 9 at page 60 using RMDQ parameters adds up to 276 patients for a putative 30% reduction and 216 patients for a putative 50% reduction after 16 weeks, which does not make sense.  Then while using LBP parameters, 154 patients exhibited a 30% reduction while 71 patients exhibited a 50% reduction after 16 weeks, all of which includes those patients administered placebo.  In other words, it is not clear 
Younger et al. (Current Pain and Headache Reports  13:  39-43, 2009) state at page 39:
Outcome measures provide a metric by which to gauge changes in the experience of pain; however, a human interpretation is always needed to determine if a meaningful change has occurred.  Generally, a treatment should demonstrate a statistically significant effect and clinically significant effect.  These two types of significance are complementary and answer tow different questions.  One type of significance cannot be inferred from the other.  In a basic sense, 
At page 40, Younger continues “[t]o determine clinical significance, the clinician or researcher must first choose a metric (eg, percent reduction of pain), and then choose a cutoff that indicates a clinically meaningful change (eg, 30% reduction of pain).”  In the instant application, there is no statement with regard to statistical significance of the results obtained and there is no clear statement of what type of result would have provided a clinically meaningful change for the claimed method.  While measuring pain is an objective determination from the patient, the prior art clearly has methods for measuring pain and methods for determining statistical and clinical significance for treatments that reduce pain.  However, it is not clear that the instant specification properly used these tools to demonstrate treatment effects as being either statistically or clinically significant with regard to treating a patient suffering from moderate to severe low back pain as currently claimed.  If the effects are not clinically significant, those of ordinary skill in the art would not conclude that the claimed method is enabled for the claimed treatment.  From the disclosure and lack of explanation and significance, no meaningful conclusions can be drawn except for the stated enabled claim language repeated at the beginning of the rejection.  
	Post filing art of Dakin et al. (Ann Rheum Dis. 80:  509-517, 2021) appears to utilize the same data that is presented in the instant application.  Dakin et al. concludes that the highest dose of fasinumab (9mg) but not the lower dose of 6mg, improved chronic lower back pain.  This conclusion clearly demonstrates that the current claim scope is not enabled.  Administering the antibody recited in the claims would not result in treating a patient suffering from moderate to severe low back pain as claimed as evidenced by Chang et al., the specification does not support a clinically significant effect for the dosage range recited as evidenced by Dakin et al. and it would require undue experimentation to determine what methodology would result in a clinically significant 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 33-34 and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 33 recites that the antibody is “fasinumab” and comprises specific CDR sequences.  However, the antibody of claim 23 (from which this claim depends) clearly recites the heavy/light chains of the antibody and the CDRs are already contained in those heavy/light chains and therefore, claim 33 does not further limit claim 23.  Claim 34 again recites the heavy/light chains as being SEQ ID NO:2 and 10, but this limitation was already present in the base claim of claim 23 and therefore, is not further limiting.  Claim 38 again recites the heavy/light chains as being SEQ ID NO:2 and 10, but this limitation was already present in the base claim of claim 23 and therefore, is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,736,961. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass common subject matter and the claims of ‘961 would anticipate the instant claims.  The patient population of ‘961 is the same as the instant claims and the outcome of improving a pain-associated parameter would result in a treatment of the patient in which the pain-associated parameter is being improved.  ‘961 includes limitations regarding dosages and secondary dosages which are encompassed by the instant claims as well as claims to reducing pain in a patient suffering from moderate to severe low back pain which is identical to the preamble of the instant claims.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647